GRIMES, Justice.
We review In re M.A., 593 So.2d 521, 522 (Fla. 4th DCA 1992), in which the court certified the following question as being of great public importance:
WHETHER A NON-FINAL ORDER IN A DEPENDENCY PROCEEDING TRANSFERRING CUSTODY OF A MINOR FROM THE DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES MAY BE REVIEWED UNDER FLORIDA RULE OF APPELLATE PROCEDURE 9.130(a)(3)(C)(iii)?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
Upon the authority of Department of Health & Rehabilitative Services v. Honeycutt, 609 So.2d 596 (Fla.1992), we answer the certified question in the negative and approve the decision below.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, SHAW, KOGAN and HARDING, JJ., concur.